DETAILED ACTION
	Claims 1-3, 7, 11-13, 15, 17, 19-25 and 27 are currently pending.  Claims 1-2, 7, 11-13, 15, 17, 19-20 and 27 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 10/28/2021 and 08/30/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 1-2, 5 and 11-12 under 35 U.S.C. 103 as being unpatentable over US 2015/0132388 in view of US 2014/0296191 under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 are withdrawn in preference of the newly applied rejection below and based on Applicant’s claim amendment to specify the concentration of the first and second compound.
Examiner’s Note
Applicant's amendments and arguments filed 04/08/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 04/08/2022, it is noted that claim 1 has been amended and no new matter or claims have been added.
	New Rejection:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11-13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0132388 (previously applied) in view of US 2014/0296191 (previously applied) and US 2005/0096371 (Applicant provided).
Regarding claim 1, the limitation of a topical composition for administration to a subject in need thereof, the composition comprising: at least one active agent selected from the group including fulvestrant, a first compound and a second compound, wherein the second compound is the elected polyethylene glycols is met by the ‘388 publication teaching formulae comprising fulvestrant and excipients for the treatment of hormone receptor positive metastatic breast cancer (abstract).  The composition is taught to be suitable for topical administration [0067].  The complexing agent to complex the drug is taught to be selected from a group which includes polyethylene glycol ([0030], claim 2), reading on the second compound.  The composition is taught to additionally include a pharmaceutically acceptable solvent, wherein the solvent is selected from a group including dimethyl sulfoxide [0053], reading on the first compound. The ‘388 publication teaching the complexation agent and pharmaceutically acceptable excipient is in an amount of 1 to 95 wt% [0051], wherein the solvent would be an excipient and polyethylene glycol is a complexing agent.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, the limitation of wherein the second compound comprises a penetration enhancer selected from the group including polyethylene glycols is met by the ‘388 publication teaching polyethylene glycol ([0030], claim 2).
	Regarding claim 11, the limitation of further comprising a pharmaceutically acceptable excipient is met by the ‘388 publication teaching the inclusion of excipients [0088] such as carriers [0089].
	Regarding claim 12-13, the limitation of wherein the topical composition comprises 0.01 to 20 % (w/w) of the at least one active agent is met by the ‘338 publication teaching 10-40% by weight of Fulvestrant (claim 28).
Regarding claim 15, the limitation of further comprising a second active agent selected from a group which includes oncology drugs is met by the ‘388 publication teaching further comprising one or more additional active agents including agents useful for the treatment hormone receptor positive metastatic breast cancer [0040].
Regarding claim 17, the limitation of further comprising ingredients including surfactant is taught by the ‘388 publication teaching surfactants [0088].
Regarding claim 19, the limitation of wherein the topical composition is stable at ambient temperature for at least 18 months is met by the ‘388 publication teaching the complex is stable for at least one month (claim 1), thus overlapping with the instant claim range.  The ‘388 publication teaches the complex is stable containing a claim active agent, Fulvestrant, thus providing for a reasonable expectation of success for stability in the claimed time frame absent evidence to the contrary as the complex is taught as stable.

	The ‘388 publication does not specifically teach the selected first compound, diethyleneglycol monoethyl ether (claims 1-2).
The ‘388 publication does not teach wherein the total concentration of the first compound ranges from 10% to 90% w/w of the final composition and the total concentration of the second compound ranges from 5 to 80% w/w of the topical composition (claim 1 and 13).
The ‘388 publication does not specifically teach wherein the ratio of the first compound to the second compound ranges from 1:9 to 9:1 (claim 7).

	The ‘191 publication teaches pharmaceutical compositions with various pharmaceutical actives containing diethylene glycol monoethyl ether as a primary vehicle and/or solvent system.  The composition is non-toxic, exhibits enhanced physical stability compared to conventional formulations and are suitable for use as dermal applications and topicals.  The invention provides pharmaceutical compositions of lipophilic and hydrophilic active containing diethylene glycol monoethyl ether for dermal use [0089], wherein the diethylene glycol monoethyl ether may be used as the primary solvent and will also function as a permeation enhancer agent [0091].  Fulvestrant is taught to form a composition using diethylene glycol monoethyl ether to form a non-hazy as well as less viscous solution ([0323], claim 7).  
	The ‘371 publication teaches topical pharmaceutical comprising providing therapeutically effective amount of a therapeutic agent, a solubilizing amount of penetration vehicle system comprising a skin penetration enhancing effective amount of at least one monohydric alcohol and at least two non-volatile organic compounds including polyol (abstract).  The skin penetration vehicle is taught to be about 10 to 90% and contain at least two non-volatile organic compounds including polyol ethers and polyols [0021].  Suitable polyol ethers are taught to include diethylene glycol monoethyl ether [0055] which can increase drug flux across the stratum corneum and thereby change the drug penetration ability [0056] and polyethylene glycol [0055].  Exemplified compositions include diethylene glycol monoethyl ether at 20 w/w% and polyethylene glycol at 10 w/w% (Table 2), thus teaching a 2:1 ratio.
It would have been obvious to one of ordinary skill in the art to substitute a first solvent such as dimethyl-sulfoxide as taught by the ‘388 publication with a second solvent such as diethylene glycol monoethyl ether as taught by the ‘191 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the effective filing date of the claimed invention would have found it obvious to use diethylene glycol monoethyl ether for the solvent taught in the ‘388 publication because the ‘191 publication and the ‘388 publication are taught to be used for compositions containing fulvestrant to be applied topically, thus making it obvious to use the specific solvent diethylene glycol monoethyl ether as a solvent for fulvestrant in the composition taught by the ‘388 publication.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use exemplified amounts of diethylene glycol monoethyl ether at 20 w/w% and polyethylene glycol at 10 w/w% (Table 2) as taught by the ‘371 publication for the composition taught by the ‘388 publication and the ‘191 publication and optimize because the combination of the ‘388 publication and the ‘191 publication teach a topical composition which comprise diethylene glycol monoethyl ether polyethylene glycol and the ‘371 publication teaches exemplified amounts of each component to be used in a topical composition.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to start at the amounts taught by the ‘371 publication and optimize as the ‘371 publication teaches diethylene glycol monoethyl ether polyethylene glycol to be skin penetration enhancing ingredients, wherein ranges of each ingredient are taught thus providing a reason to optimize to obtain the desired skin penetration and wherein the ‘388 publication teaches topical delivery.  
	That being said and in lieu of objective evidence of unexpected results, the penetration enhance amounts can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Modified Rejection:
Claims 1-2, 7, 11-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484 (previously applied) in view of US 2014/0296191 (previously applied) and US 2009/0227549 (previously applied) as evidenced by ChemicalBook (Chemical Book, Diethylene Glcyol Monoethyl Ether, accessed 03/22/2021, pgs. 1-5, previously applied).
Regarding claims 1-2 and 13, the limitation of a topical composition for administration to a subject in need thereof, the composition comprising at least one active agent, a first compound selected from diethylene glycol monoethyl ether and a second compound selected from polyethylene glycol is met by the ‘484 publication teaching a topical composition (abstract).  Hydrophilic components are taught to include polyethylene glycol and be present at 1 to about 30 wt% ([0066]-[0067]).  The active agent is taught to be any suitable active pharmaceutical ingredient including treatment of cancer [00132], [0074]) and includes steroids [0079].  Excipients are taught to include humectants and may be present from 1 to about 20 % by weight [0102].  Humectants are taught to include diethylene glycol monoethyl ether and polyethylene glycol ([0106]-[0107]).
Regarding the limitation of wherein the total concentration of the first compounds and the second compound ranges from 10-90 wt% is met by the ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107])).  Thus the combination of the two components would have an overlapping range with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of wherein the total concentration of the first compound ranges from 10 to 90 wt% and the total concentration of the second compound ranges from 5 to 80 wt% is met by the ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107])).  Thus the combination of the two components would have an overlapping range with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, the limitation of wherein the ratio of the first compound to the second compound ranges from 1:9 to 9:1 is met by the ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107]).  Thus the combination of the two components would have an overlapping range with the instant claims such a 1:1 ratio of the two components allowed for by the concentration ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, the limitation of further comprising a pharmaceutically acceptable excipient is met by the ‘484 publication teaching the use of excipients and additionally exemplifying the use of mineral oil, the elected excipient (Table 1, [0094]).
Regarding claim 17, the limitation of further comprising a thickening agent, penetration enhance, an emollient, a surfactant, an antioxidant, an antimicrobial, a skin care active, a controlled-release agent or combinations thereof is met by the ‘484 publication teaching examples of emulsifying agents in the composition include fatty alcohols such as cetyl alcohol, which is elected and exemplified ([0108], Table 8).
Regarding claim 19, the limitation of wherein the topical composition is stable at ambient temperature for at least 18 months is met by the ‘484 publication teaching the formation is a stable product with a long shelf life and is stable at room temperature [0119] wherein the emulsion is taught to remain for 6 or more months [0043] and wherein the provided package has a useful life of about 60 days to at least about 730 days [0122].
Regarding claim 20, the limitation of wherein the topical composition comprising the at least one active agent is formulated at a unit does of that includes 200 mg is met by the ‘484 publication teaching 200 mg treatment spread onto skin [0150].

The ‘484 publication does not specifically teach the active agent being the elected fulvestrant (claim 1).
The ‘484 publication does not specifically teach the topical composition comprises 0.01 to 20 w/w of the at least one active agent or salt or solvate thereof (claim 12-13).

	The ‘191 publication teaches pharmaceutical compositions of various pharmaceutical actives containing diethylene glycol monoethyl ether as a primary vehicle or as a solvent system for the preparation of a pharmaceutical composition.  The compositions can be used for dermal applications and topical (abstract).  Fulvestrant is taught as a steroid and hormone for the treatment of metastatic breast cancer ([0318], [0319]).  Diethylene glycol is taught to be employed in an amount of 25% to 30% by weight of the pharmaceutical compositions [0274].  Active ingredients are taught to be in formulations at 0.1 and 0.5 weight % for topical compositions (Table 1).  Additionally 10 g of drug is taught to be dissolved in 100 ml diethylene glycol monoethyl ether [0722], wherein Chemical book teaches diethylene glycol monoethyl ether to have a density of 0.999 g/ml (page 2), leading to the ‘191 publication teaching 9.08 weight % drug in the composition (10 g/110 g *100 = 9.08 wt%).  Further the active agent amount in a composition is an optimizable parameter in order to obtain the desired effects in the topically applied composition. 
	The ‘549 publication teaches fulvestrant formulations (title) which formulations contain polyethylene glycol as a solvent [0003] wherein formulations can be applied topically [0023].
 	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches the topical formulation may comprise any active ingredient and include steroids and the ‘191 publication teaches fulvestrant is a steroid.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘484 publication teaches the composition to use any active agent and to be applied topically and the ‘549 publication teaches topical application of fulvestrant.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches topical application to contain polyethylene glycol and diethylene glycol monoethyl ether and the ‘191 publication teaches the solubility of fulvestrant in diethylene glycol monoethyl ether and the ‘549 publication teaches the use of fulvestrant and polyethylene glycol.  
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the drug concentrations taught by the ‘191 publication and optimize as the ‘191 publication teaches known amounts of active agents to be applied topically and the concentration of active agent is an optimizable parameter.
Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 7, 11-13, 17 and 19-20 above, and further in view of US 5,540,931 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  
The combination of references does not teach the ratio of 1:9 to 9:1 of first to second compound.
The ‘931 patent teaches compositions for topical applications (abstract).  The composition is taught to be a topical cream containing an oil and an active agent (column 6, lines 25-35).  Carriers for transdermal delivery through the skin is taught to have a vehicle system (column 12, lines 5-20) such as 1,2-propane diol, diethylene glycol monoethyl ether and glyceryl caprylate/caprate polyethylene glycol complex (6:3:1) (column 16, lines 15-25).  The solvent system can contain 20-100% single component or multiple components and may be present as co-solvent combinations.  Solvents are taught to include polyethylene glycol (column 17, lines 29-45).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polyol such as PEG to diethylene glycol monoethyl ether ratio of 2:1 and optimize to obtain the desired results as the ‘484 publication teaches from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether and the ‘191 publication teaches diethylene glycol monoethyl ether to be a solvent, wherein the composition is applied topically.  Thus it would be obvious to one of ordinary skill in the art to use known ratios of co-solvents including a polyol and diethylene glycol monoethyl ether known to be used for topical application and to optimize the concentration and ratio as the ‘931 patent teaches a range of single or multiple co-solvents to be used to topically deliver an active agent to the skin.

 Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 7, 11-13, 17 and 19-20 above, and further in view of Ikeda (Ikeda, Hirokuni, et al, Cancer Sci (November 2011) Vol. 102, No. 11, pgs., 2038-2042, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  
The combination of references does not specifically teach the elected second therapeutic agent docetaxel (claim 15).
Ikeda teaches combination treatment of fulvestrant and various agents including docetaxel has a synergistic effect in estrogen receptor-positive breast cancer (title).  The combination effects of taxaens and fulvestrant suggests the treatment may be useful for ER positive breast cancer.  Combination treatments with fulvestrant and all five chemotherapeutic agents showed synergistic effects.  The combination of fulvestrant and docetaxel has a synergistic effect on tumor growth (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use docetaxel in the composition taught by the combination of references as Ikeda teaches the combination of fulvestrant and docetaxel has synergistic effect, thus providing an expectation of success and motivation to use in the composition.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256484, US 2014/0296191 and US 2009/0227549 as evidenced by ChemicalBook as applied to claims 1-2, 7, 11-13, 17 and 19-20 above, and further in view of US 2014/0255521 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 7, 11-13, 17 and 19-20 are taught by the combination of the ‘484 publication, the ‘191 publication and the ‘549 publication.  
Regarding the limitation of a treatment or prevention of hormone-dependent breast disorder or hormone dependent reproductive tract disorder, in a subject in need thereof comprising a composition comprising at least one active agent selected from the group including fulvestrant is met by the ‘484 publication teaching a topical application containing an active agent and the ‘191 publication teaching the elected fulvestrant as taught above.  The treatment steps are intended use, however the ‘191 publication additionally teaches the use of fulvestrant as a drug treatment of hormone receptor positive metastatic breast cancer in postmenopausal women [0319].
The combination of references does not specifically teach a kit with a sealed container for housing the composition and instructions for use of the composition (claim 27).
The ‘521 publication teaches a kit comprising a topical composition, a container-applicator device suitable for storage and application of the composition to a body surface and instructions for administering the topical composition to a subject in need thereof [0078].
It would have been prima facie obvious to one of ordinary skill in the art to place the composition taught by the ‘484 publication and the ‘191 publication in a kit as the ‘484 publication teaches a topical composition for administration of an active agent and the ‘521 publication teaches it was known to supply topical compositions including an active in a kit, wherein the container is taught to have the benefit of being used for administration of the active agent and instructions are taught to inform the user of the proper administration, thus making it obvious for one of ordinary skill to supply an active topical composition in a kit with a container and instructions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 11-13, 15, 17, 19-20 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 11-12, 14-16, 18, 24-25, 28, 32, 34-36, 41 and 50 of copending Application No. 16/646,120 in view of 2015/0141391. The instant application and the ‘120 application are directed to a topical composition for administration to a subject in need thereof the composition comprising at least one active agent at over lapping amounts, at least one first compound selected from diethylene glycol monoethyl ether and at least one second compound selected from a group including polyethylene glycol, wherein the concentrations and the ratio of the solvents overlaps.  The instant application and the ‘120 application differ in that the instant application requires an active agent selected form a group including fulvestrant.  The ‘391 publication teaches active agents that are anti-estrogens include fulvestrant and endoxifen [0115].  It would have been obvious to one of ordinary skill in the art to substitute a first active agent, endoxifen as taught by the ‘120 application with a second active agent, fulvestrant, as taught by the ‘391 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.   It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute fulvestrant with endoxifen as the ‘391 publication teaches both are anti-estrogen compounds, making it obvious to substitute one for the other.
This is a provisional nonstatutory double patenting rejection.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
The ‘388 publication (Angi), the ‘191 publication (Patel) and the ‘931 patent (Hewitt):
	Applicant argues the ‘388 publication (Angi), the ‘191 publication (Patel) and the ‘931 patent (Hewitt) fail to teach or suggest the total concentration of the first compound comprising 10-90% w/w the topical composition and the total concentration of the second compound comprising from 5% to 80% w/w of the topical composition.  The ‘931 patent does not provide motivation to optimize the ratio of polyethylene glycol and diethylene glycol monoethyl ether disclosed in to meet the w/w percent now recited in amended claim 1.  The Office fails to support such optimization and the ‘931 patent discloses formations that either localize lipophilic immunosuppressants within the skin or favor a transdermal delivery through the skin for systemic distribution.
	In response, the rejection over the ‘931 patent has been withdrawn.  The newly applied ‘371 publication teaches topical pharmaceutical comprising proving therapeutically effective amount of a therapeutic agent, a solubilizing amount of penetration vehicle system comprising a skin penetration enhancing effective amount of at least one monohydric alcohol and at least two non-volatile organic compounds including polyol (abstract).  The skin penetration vehicle is taught to be about 10 to 90% and contain at least two non-volatile organic compounds including polyol ethers and polyols [0021].  Suitable polyol ethers are taught to include diethylene glycol monoethyl ether [0055] which can increase drug flux across the stratum corneum and thereby change the drug penetration ability [0056] and polyethylene glycol [0055].  Exemplified compositions include diethylene glycol monoethyl ether at 20 w/w% and polyethylene glycol at 10 w/w% (Table 2), thus teaching a 2:1 ratio. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use exemplified amounts of diethylene glycol monoethyl ether at 20 w/w% and polyethylene glycol at 10 w/w% (Table 2) as taught by the ‘371 publication for the composition taught by the ‘388 publication and the ‘191 publication and optimize because the combination of the ‘388 publication and the ‘191 publication teach a topical composition which comprise diethylene glycol monoethyl ether polyethylene glycol and the ‘371 publication teaches exemplified amounts of each component to be used in a topical composition.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to start at the amounts taught by the ‘371 publication and optimize as the ‘371 publication teaches diethylene glycol monoethyl ether polyethylene glycol to be skin penetration enhancing ingredients, wherein ranges of each ingredient are taught thus providing a reason to optimize to obtain the desired skin penetration and wherein the ‘388 publication teaches topical delivery.  That being said and in lieu of objective evidence of unexpected results, the penetration enhance amounts can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Applicant argues in contrast to the ‘931 patent the topical composition recited in Claim 1 is designed to “provide maximum delivery and uptake locally in the affected tissues with rate of release as needed with little to no increase in the systemic blood levels of the therapeutic agents ([0087]).
	In response, Applicant is arguing limitations not present in the instant claims.  Additionally, it appears Applicant is arguing unexpected results wherein no data is present.  Applicant’s arguments may not take the place of factual evidence wherein factual evidence is required.
	The ‘484 publication (Doxey) in view of the ‘191 publication (Patel) and the ‘549 publication (Palepu):
	Applicant argues the steroids disclosed in the ‘484 publication are anti-inflammatory steroids which are different from the active agents disclosed in claim 1, i.e. estrogen receptor therapeutics.  The office has not provided an explanation why one of skill in the art would have a reasonable expectation of successfully substituting an estrogen receptor therapeutic for an anti-inflammatory steroid and maintain the composition intended purpose of treating skin conditions. Applicant argues the ‘484 publication discloses at least two different compositions including anti-inflammatory agent which includes propionic acid derivatives, enolic acid derivative s and steroids [0079].  Claim 1 recites specific active agents which are selective estrogen receptor therapeutics used for treatment of endocrine responsive breast cancer [0005].
	In response, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches the topical formulation may comprise any active ingredient and include steroids and the ‘191 publication teaches fulvestrant is a steroid.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success because the ‘484 publication teaches the composition to use any active agent and to be applied topically and the ‘549 publication teaches topical application of fulvestrant.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use fulvestrant in the formulation taught by the ‘484 publication because the ‘484 publication teaches topical application to contain polyethylene glycol and diethylene glycol monoethyl ether and the ‘191 publication teaches the solubility of fulvestrant in diethylene glycol monoethyl ether and the ‘549 publication teaches the use of fulvestrant and polyethylene glycol.  Thus the claimed active agent is taught and the instant claims require the active agent to be present and do not contain limitations directed to treatment.
	Applicant argues the steroids disclosed in the ‘484 publication are anti-inflammatory steroids and are administered to treat skin conditions.  There is not guidance explaining why one of skill in the art would be motivated to substitute a selective estrogen receptor therapeutic for the class of steroids, i.e. anti-inflammatory steroids disclosed in the ‘484 publication.  They have different mechanism of action.  The office field to describe why one of skill in the art would have a reasonable expectation of substituting an estrogen receptor therapeutic for an anti-inflammatory steroid using this modified topical composition for successfully treating the skin conditions recited in the ‘484 publication, thus making it unsatisfactory for its intended purpose.
	In response, the ‘484 publication is related to topical composition and method of using the same (abstract).  The substituting of an active agent does not negate the use of the composition topically. The active agent is taught to be any suitable active pharmaceutical ingredient including treatment of cancer [00132], [0074]) and includes steroids [0079].  Thus the ‘484 publication teaches the use of any active agent in the formulation while specifically names active agents which may treat cancer and includes steroids.  Therefore, the use of a drug to treat cancer which is a steroid, such as fulvestrant, would be prima facie obvious and have an expectation of success.
	Applicant argues the discrepancy by the ‘484 publication, the ‘191 publication and the ‘549 publication are not cured by citing the ‘931 patent (Hewitt), Ikeda or the ‘521 publication (Loxinsky).
	In response Applicant’s arguments regarding the ‘484 publication, the ‘191 publication and the ‘549 publication are addressed as first presented.
	Applicant argues Ikeda and the ‘521 publication do not teach or suggest a topical composition comprising the recited active ingredient, a first compound with the concentration of 10 to 90% w/w and a second compound with a total concentration of 5-80% w/w.
In response, the ‘484 publication teaching a topical composition (abstract).  The active agent is taught to be any suitable active pharmaceutical ingredient including treatment of cancer [00132], [0074]) and includes steroids [0079].  The ‘484 publication teaching hydrophilic components being present from 1 to 30 wt% including polyethylene glycol and humectants being present from 1-20 wt% including diethylene glycol monethyl ether ([0066]-[0067], [0106-0107])).  Thus the combination of the two components would have an overlapping range with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The ‘191 publication teaches fulvestrant is a steroid and hormone for the treatment of metastatic breast cancer ([0318]-[0319]) which is used topically (abstract).
Double Patenting Rejection:
Applicant argues the Office’s rationale is based on fulvestrant and endoxifen being equivalent compounds.  One of skill in the art would recognize that hormonal therapy for the treatment of breast cancer can be mediated through selected estrogen receptor modulators, estrogen receptor down regulator or aromatase inhibitors (‘690 publication [0007]).  Applicant cites Hormonal Therapy to demonstrate selective estrogen receptor modulators function by blocking estrogen from binging to its receptor. Estrogen receptor down regulator conversely block estrogen binding to its receptor by also decrease estrogen receptor expression.  The instant specification states endoxifen is an estrogen receptor modulator and fulvestrant is an estrogen receptor down regulator.  Thus it would not be obvious to substitute and estrogen receptor down regulator for an estrogen receptor modulator because they Office has failed to demonstrate that they are equivalent.
In response, the ‘391 publication teaches active agents that are anti-estrogens include fulvestrant and endoxifen [0115] wherein the compositions are taught to be estrogen therapies for cancer (abstract). It would have been obvious to one of ordinary skill in the art to substitute a first active agent, endoxifen as taught by the ‘120 application with a second active agent, fulvestrant, as taught by the ‘391 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute fulvestrant with endoxifen as the ‘391 publication teaches both are anti-estrogen compounds, making it obvious to substitute one for the other.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613